 1
 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                                     Jun 17, 2021
                                                                         SEAN F. MCAVOY, CLERK

 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 UNITED STATES OF AMERICA,                        No. 2:21-CR-00064-SAB
10        Plaintiff,
11        v.                                        PROTECTIVE ORDER
12 DARRIN D. FOUNTAINE,                             REGARDING
13        Defendant.                                IDENTIFICATION OF MINOR
14                                                  VICTIMS
15
16         Before the Court is the parties’ Stipulation for Protective Order Regarding
17 Identification of Minor Victims Pursuant to 18 U.S.C. § 3509. The parties stipulate
18 that the discovery in this matter includes a bona fide identity and/or image of one
19 or more alleged child victims.
20        Because minor children are involved in this case, the privacy protection
21 measures required by the Child Victims’ and Child Witnesses’ Rights Act (the
22 “Act”), 18 U.S.C. § 3509, apply in this case. The Act defines a “child” as “a person
23 who is under the age of 18, who is or is alleged to be . . . a victim of a crime of
24 physical abuse, sexual abuse, or exploitation . . . or a witness to a crime committed
25 against another person.” 18 U.S.C. § 3509(a)(2). The Act defines “sexual abuse”
26 as including “the employment, use, persuasion, inducement, enticement, or
27 coercion of a child to engage in . . . sexually explicit conduct. 18 U.S.C. §
28 3509(a)(8).
     PROTECTIVE ORDER REGARDING IDENTIFICATION OF MINOR
     VICTIMS ~ 1
 1       Good cause exists to enter the Protected Order Regarding Identification of
 2 Minor Victims Pursuant to 18 U.S.C. § 3509 as requested by the parties.
 3       Accordingly, IT IS HEREBY ORDERED:
 4       1.    The parties’ Stipulation for Protective Order Regarding Identification
 5 of Minor Victims Pursuant to 18 U.S.C. § 3509, ECF No. 17, is accepted.
 6       2.    The Court enters the following Protective Order Regarding
 7 Identification of Minor Victims Pursuant to 18 U.S.C. § 3509:
 8             a. The privacy protection measures mandated by 18 U.S.C. §
 9                 3509(d), which apply when a case involves a person under the age
10                 of eighteen years who is alleged to be a victim of a crime of sexual
11                 exploitation, or a witness to a crime committed against another
12                 person, apply to this case.
13             b. All persons acting in this case in a capacity described in 18 U.S.C.
14                 § 3509(d)(1)(B), shall:
15                    i. Keep all documents that disclose the names, identities, or
16                       any other information concerning minors in a secure place to
17                       which no person who does not have reason to know their
18                       contents has access;
19                   ii. Disclose such documents or the information in them that
20                       concerns minors only to persons who, by reason of their
21                       participation in the proceeding, have reason to know such
22                       information;
23                   iii. Not permit Defendant himself to review discovery outside
24                       the presence of defense counsel or a defense investigator;
25                   iv. Not permit Defendant to keep discovery in his own
26                       possession outside the presence of defense counsel or a
27                       defense investigator; and
28               v. Not permit Defendant to keep, copy, or record the identities
     PROTECTIVE ORDER REGARDING IDENTIFICATION OF MINOR
     VICTIMS ~ 2
 1                     of any minor or victim identified in discovery in this case.
 2            c. All papers to be filed in Court that disclose the names or any other
 3               information identifying or concerning minors shall be filed under
 4               seal without necessity of obtaining a Court order, and that the
 5               person who makes the filing shall submit to the Clerk of the Court:
 6                  i. The complete paper to be kept under seal; and
 7                  ii. The paper with the portions of it that disclose the names or
 8                     other information identifying or concerning children
 9                     redacted, to be placed in the public record.
10            d. The parties and the witnesses shall not disclose minors’ identities
11               during any proceedings connected with this case. The parties and
12               witnesses will refer to alleged minor victims only by using agreed-
13               upon initials or pseudonyms (e.g., “Minor Victim 1”), rather than
14               their bona fide names, in motions practice, opening statements,
15               during the presentation of evidence, in closing arguments, and
16               during sentencing.
17            e. The United States may produce discovery to the defense that
18               discloses the identity and images of alleged minor victims in this
19               case, in order to comply with the government’s discovery
20               obligations. Defendant, the defense team, Defendant’s attorneys
21               and investigators, and all of their externs, employees, and/or staff
22               members, shall keep this information confidential as set forth
23               above.
24            f. This ORDER shall apply to any attorneys who subsequently
25               become counsel of record, without the need to renew or alter the
26               ORDER.
27 //
28
        PROTECTIVE ORDER REGARDING IDENTIFICATION OF MINOR
        VICTIMS ~ 3
 1             g. this ORDER shall apply to the personal identifying information
 2                and images of any minors who are identified over the course of the
 3                case, whether or not such minors are known to the government
 4                and/or Defendant at the time the ORDER is entered by the Court.
 5       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 6 and forward copies to counsel.
 7       DATED this 17th day of June 2021.
 8
 9
10
11
12
13                                   Stanley A. Bastian
                              Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PROTECTIVE ORDER REGARDING IDENTIFICATION OF MINOR
     VICTIMS ~ 4
